             Case 1:20-cv-03588-RA Document 27 Filed 11/13/20 Page 1 of 2




ADAM J. HUNT
AdamHunt@mofo.com
MORRISON & FOERSTER LLP
250 West 55th Street
New York, NY 10019-9601
Telephone: 212.468.8000
Facsimile: 212.468-7900

DAVID F. MCDOWELL
DMcDowell@mofo.com
MORRISON & FOERSTER LLP
707 Wilshire Boulevard, Suite 6000
Los Angeles, California 90017-3543
Telephone: 213.892.5200
Facsimile: 213.892.5454
(Admitted Pro Hac Vice)

Attorneys for Defendant
S.C. JOHNSON & SON, INC.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------- x
                                                         :   Index No. 1:20-cv-03588-RA
CARMEN RIVERA, LETISHA WILLIAMS,                         :   Hon. Ronnie Abrams
ROSEMARY VAVITSAS, LISA MACK,                            :
individually and on behalf of all others similarly       :
situated,                                                :   DEFENDANT S.C.
                                                         :   JOHNSON & SON, INC.’S
                            Plaintiffs,                  :   NOTICE OF MOTION TO
                                                         :   DISMISS PLAINTIFFS’
                -against-                                :   FIRST AMENDED CLASS
                                                         :   ACTION COMPLAINT
S.C. JOHNSON & SON, INC.,
                                                         :
                            Defendant.                   :
                                                         :
                                                         :
                                                         :
                                                         :
                                                         :
-------------------------------------------------------- x




sf-4376576
             Case 1:20-cv-03588-RA Document 27 Filed 11/13/20 Page 2 of 2




        PLEASE TAKE NOTICE THAT, Defendant S.C. Johnson & Son, Inc. (“SC Johnson”)

will move this Court, before the Honorable Ronnie Abrams, United States District Judge, at the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York, on a date

and at a time to be designated by the Court, for an order dismissing Plaintiffs Carmen Rivera,

Letisha Williams, Rosemary Vavitsas, and Lisa Mack’s First Amended Complaint in its entirety

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), and for such other and

further relief as the Court may deem just. In support of this motion, SC Johnson submits the

attached Memorandum of Law, Request for Judicial Notice, and supporting declaration of David

F. McDowell.




Dated: Los Angeles, California       Respectfully submitted,
       November 13, 2020
                                     MORRISON & FOERSTER           LLP




                                     By: /s/ David F. McDowell
                                            David F. McDowell

                                             Attorneys for Defendant
                                             S.C. JOHNSON & SON, INC.
                                             707 Wilshire Boulevard, Suite 6000
                                             Los Angeles, CA 90017-3543
                                             213.892.5200




                                                2
sf-4376576
